 

Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

UNITED STATES BANKRUTPCY COURT
RASTIERN DISTRICT OF NEW YORK

Chapter 13
KATHLEEN ANN CLARK, Case No,: 19-44280-cce
Debtor.

DEBTOR’S APPLICATION IN SUPPORT FOR AN ORDER SCHEDULING A
HEARING ON AN EXPEDITED BASISS FOR AN ORDER TO SET ASIDE AND
GRANT RELIEF FROM AN ORDER DATED SEPTEMBER 3, 2019 DIRECTING THE
CLERI’S OFFICE TO DISMISS THE ABOVE-REFERENCED BANKRUPTCY
PROCEEDING AND TO SET ASIDE AND GRANT RELIEF FROM AN ORDER
DATED SEPTEMBER 19, 2019 CLOSING THE ABOVE BANKRUPTCY
PROCEEDING FOR THE PURPOSE OF SETTING ASIDE A FORECLOSURE SALE
THAT OCCURRED ON JULY 12, 2019

KATHLEEN ANN CLARK, the above-referenced Debtor (the “Debtor”), through her
attorneys, AHshaev Law Group, respectfully submits this as and for her application seeking an
Order setting aside the Order entered on September 3, 2019 dismissing the above-referenced case
and the Order entered on September 19, 2019 closing the above-referenced case pursuant to Rule
60 of the Federal Rules of Civil Procedure for the purpose of seeking an Order setting aside a
foreclosure sale that occurred on July 12, 2019 with regards to the real property known as 108-21
154" Street, Jamaica, New York and states as follows:

Background Facts
1. On July 12, 2019, the Debtor filed a petition for bankruptcy relief pursuant to Chapter
13 of the Bankruptey Code which was assigned case number 19-44280-cec. The
Debtor was not represented by counsel at the time she filed the petition.
2. The petition was filed on the day of the scheduled foreclosure sale of her home

known as 108-21 154" Strect, Jamaica, New York (the “Property”). Wells Fargo

Bank, N.A. (“Wells Fargo”) had commenced a foreclosure action against the Debtor

 
Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

10 the Supreme Court of the State of New York, County of Queens which was
assigned index number 705607/20] 3.

3. The Court’s records indicate that the petition for the above case wag filed at 10:56
am. A copy of the notice of the bankruptcy petition is annexed hereto as Exhibit

“AM

 

4. The Debtor believes that the foreclosure sale in connection wit h her property occurred
subsequent to her bankru pley filing.
5. The Debtor commenced the Chapter 13 bankruptcy proceeding for the purpose of

trying to cither save her home or to enter into loss mitigation with Wells Fargo Bank,

 

N.A, through the bankruptcy proceeding. The Debtor was seekin g to enter into a short
sale or a loan modification with Wells Fargo,

6. When the Debtor learned that the foreclosure sale went forward despite the
bankruptcy filing, she abandoned her efforts to continue with the bankrupicy
proceeding because she believed that it Was not possible anymore to save her home or
to negotiate an amicable resolution to the foreclosure action with Wells Fargo. The
Debtor was not represented by counsel and did not know what to do regarding the
Chapter 13 bankrupicy filing, As such, the Court, thereafter, entered an Order dated
September 3, 2019 directing the Clerk of the Court to dismiss the Chapter 13 case for
failure to file the required schedules and other documents in connection with the
bankruptcy case. [Please see Docket No. 15 on the Court’s Electronic Docket
System].

7. The Debtor is uncertain as to the time that the foreclosure sale took place and believes

that it took place subsequent to the bankruptey filing.

 

 
 

 

 

Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

8,

10,

11.

12.

The Debtor has tried fo contact dhe Releree assipned to conduct the foreclosure sale,
Joseph Misk af the telephone number indicated in the Judpment of Foreclosure and
Sale and that telephone number is not a working number. Annexed hereto as Exhibit
“B" is the Judgment of Foreclosure and Sale and Debtor refers specifically to page 3
of the Judgment of Foreclosure and Sate,

Debior’s Counsel] also requested information from Well Fargo’s atlorney regarding
the foreclosure sale but has not received any response.

Pursuant to the Foreclosure Sale Rules of Queens County, within thirly days after
completing the safe and executing the proper conveyance to the purchaser, the
Referee conducting the sale shail file with the clerk his/her report under oath of the
disposition of the proceeds of the sale, accompanied by the vouchers of the persons to
whom paymenis were made (RPAPL 1355). A copy of Queens County Supreme
Court Foreclosure Auction Rules is annexed hereto as Exhibit “C”,

Upon information and belief, the Referee has not yet filed his report under oath of the
disposition of the proceeds of the sale.

By way of this motion, Debtor is secking an Order setting aside the Order dismissing
her bankruptcy case and closing the case pursuant to Rule 60 of the Federal Rules of
Bankruptcy Procedure for the purpose of setting aside the foreclosure sale that
occurred on July 12, 2019 as void and in violation of the automatic stay or as a

voidable preference.

 
Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

 

13. Rule 60(b) of Federal Rules of Civil Procedure provides that “Jo]n motion and just
terms, the court may rcheve a party or its legal representative from a final judgment,
order, or proceeding for the following reasons:

(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
evidence that, with reasonable diligence, could not have been discovered in time to
move for a new trial under Rule 59(b); (3) fraud (whether previously called intrinsic
or extrinsic), misrepresentation, or misconduct by an opposing party; (4) the
Judgment is void; (5) the judgment has been satisfied, released or discharged: i is
based on an earlier judgment that has been reversed or vacated; or applying it
prospectively is no Jonger equitable; or (6) any other reason that justifies relief.”
Fed, R. Civ. P. G0(b).

 

14. Whether relief under Rule 60(b) is warranted is a matter of the court’s
sound discretion. See Stevens v, Miller, 676 F.3d 62, 67 (2d Cir, 2012).

15. A motion under Rule 60(b) must be made within a reasonable time—and for reasons
(1), (2), and (3) no more than a year after the entry of ihe judgment or order or the

date of the proceeding.” Fed, R. Civ. P. 60(c)C). Where relief under subsections (1)

 

through (5) are implicated, a party may not seek relief under subsection (6). In this
case, the Debtor seeks relief under subsection (1), and only that subsection applies.
see, ¢.g., Nemaizer v. Baker, 793 F.2d 58, 62 (2d Cir. 1986) (noting that “frjelief
from counsel’s error is normally sought pursuant to 60(b)(1) on the theory that such
error constitutes mistake, inadvertence or excusable neglect”).

16. Context is particularly important when considering “excusable neglect” under Rule
60(b)(1). As stated by the United States Supreme Court, excusable neglect is an
“elastic concept.” Pioneer Inv. Servs, Co. v. Brunswick Assocs. Lid. P’ship, 507 U.S.

380, 392 (1993). The meaning of “excusable neglect” will often “depend upon the

 
 

 

Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

18.

19,

procedural framework in which it is to be applied.” Vuchang Rihetat Munn Hair

Goods Co. vy Sun dare Sui}, 323 13.8. 561, 564 (Bankr. B.D.N.Y. 2005).

. The Supreme Court’s decision in Pioneer provides guidance on the meaning of both
E

“neglect” and “excusable.” The Court conchided that “neglect” applies to conduct
“caused by inadvertence, mistake, or carelessness, as well as by intervening
circumstances beyond a party’s control.” /d, at 388. It then set forth factors to
consider when determining whether such neglect is excusable. According to the
Court, “ihe determination is at bottom an equitable one, taking account of all relevant
circumstances surrounding the party’s omission,” Jd, at 395, These factors “include”

to the non-moving party|”; (2) “the length of the delay

 

(1) “the danger of prejudice
and its potential impact on judicial proceedings”: (3) “the reason for the delay,
including whether it was within the reasonable control of the movant”: and (4)
“whether the movant acted in good faith.” Jd.

Here, the Debtor was pro se when she filed the petition and she did not know what to
do after she filed the bankruptcy petition and learned that the foreclosure sale went
ahead despite the filing. Because the Debtor did not have the assistance of counsel,
she did not know the steps that needed to be taken to verify the time of the
foreclosure sale and how to deem it void as a violation of the automatic stay. She also
was not aware that a foreclosure sale in certain instances may be set aside as a
voidable preference.

The Debtor will be severely prejudiced and lose her home if she is not provided with
the opportunity to obtain the details regarding the foreclosure sale. She needs to

verify the exact time it took place and how much it was sold for.

 
Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

 

20. When a bankruptcy case ts filed, the automatic stay “is effective immediately upon
the Hing of the petition... and ‘any proceedings or actions described in section
362(a)C1) are void and without vitality if they occur afler the aufomatic stay takes
effect.” Rexnord Holdings, Inc. y. Bidermann, 2) ¥ 3d 522, 527 (2d Cir, 1994)
(quoting 48th St. Steakhouse, lac. v. Rockefeller Grp., lnc. (in re 48th St. Steakhouse,
Inc.), 835 F.2d 427, 431 Qd Cir. 1987), cert. denied sub nom. Rockefeller Grp., Inc.
v. 48th Street Steakhouse, inc., 485 U.S. 1035 (1988)),

2], In the Second Circuit, actions taken in violation of the automatic stay generally are

held to be void ab initio. fr re Ebadi, 448 BR. 308, 313 CBankr, F.D.NVY, 2011)

 

(citing Rexnord Holdings, 21 F.3d at 527 and 48th St, Steakhouse, 835 V.2d at 431);
In re Olejnik, 2010 WL 4366183, at *5 (Bankr. E.D.NLY. Oct. 28, 2010) (citing
Rexnord and 48th Street Steakhouse). As the bankruptcy court observed in Zn re
Ebadi, a foreclosure sale must be vacated where it had been accomplished in violation
of the automatic stay “even if the violation were done unknowingly.” /n re Ebadi, 448
B.R. at 313.

22. If the Debtor’s filing occurred before the foreclosure sale, the foreclosure sale will be
deemed void and the foreclosure sale must be vacated.

23. In addition, the foreclosure sale may possibly be avoided as a preference. Under §
547 of the Bankruptcy Code, the bankruptcy trustee may avoid any transfer of a
debtor’s property interest that is: (1) to or for the benefit of a creditor; (2) for or on
account of an antecedent debt owed by the debtor before such transfer was made; (3)
made while the debtor was insolvent; (4) made... on or within 90 days before the

date of the filing of the petition. 11 U.S.C. § 547(b).

 
 

 

Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

24, Properly conducted foreclosure sales may be avoided as an unlawful preference by a

25.

26.

27,

number of courts.. See Norwest Bank Minn, N.A_y, Andrews, 262 BR. 299 (Bankr.
M.D. Pa. 2001); Rambo vy. Chase Manhattan Mort. Corp., 297 13.2. 418 (Bankr,
ELD, Pa, 2003): Villarreal vy. Showalter, 413 BR. 633 Gankr. S.D. Tex, 2009)
Cseur); Whittle Dev. Ine. v. Branch Banking Trust Co. 463 B.R. 796 (Bankr. N.D.
Tex. 2011) (Hale); Neuven vy. Wells Fargo Home Mortg., 2013 Bankr, LEXIS 1605
(Bankr. S.D. Tex. 2013) (spur); Berley Assocs, v. ickert, 2013 Bankr. LEXIS 2025
(Bankr. N.J. 2013) (Kaplan).

The determining factor is usually whether the sale back to the creditor will enable that
foreclosing creditor to received more value for ihe house than it would receive if the
property was sold by a trustee in a chapter 7 case.

Therefore, before the Debtor can determine whether she has a viable action to seek to
set aside the foreclosure sale as a preference, she needs details regarding the sale to
determine whether Wells Fargo received more through the foreclosure sale than it
would have received in a chapter 7 case,

According to the NYC Department of Finance, the value of the Property is
$485,000.00, A copy of NYC Department of Finance Notice of Property Value is

annexed hereto as Exhibit “D.”

. According to the Judgment of Foreclosure and Sale, the Referee’s report stated that

the amount due to Wells Fargo was $364,518.21. Therefore, the Property could have

been sold for more than what Wells Fargo would have received in a Chapter 7 case.

 
Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

 

29. In the accompanying affidavit and in accordance with Local Rule 9077-1, the Debtor
is requesting a hearing on shorten notice because the foreclosure sale has occurred
and she is endanger of losing her home,

30, The Debtor has personal knowledge of the facts set forth herein and this is set forth in
her Local Rule 9077 affidavit.

31. Accordingly, itis respectfully requested that this Court schedule a hearing, on shorten
notice fo determine whether to set aside the Order dismissing the above-referenced
case so as to allow the Debtor to set aside the foreclosure sale as void and in violation
of the automatic stay or to commence an adversary proceeding to set aside the sale as

a preference.

 

WHEREFORE, in view of the foregoing, it is respectfully requested that this Court enter
an Order scheduling a hearing on shorten notice to determine whether to set aside the Order
dismissing the above-referenced case so as to allow the Debtor to get details on the foreclosure
sale and to set aside the foreclosure sale as void and in violation of the automatic stay or to
commence an adversary proceeding 1o set aside the sale as a .preference and for such other
further and different relief as this Court deems just proper and equitable.

Dated: Forest Hills, New York
October 3, 2019

ALISHAEV LAW GROUP
Attorneys for the Debtor

By: David Alishaev
David Alishaev
100-15 Queens Blvd.
Forest Hills, NY 11375
(718) 459-2030

 
 

Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

UNTIED STATES BANKRUTPCY COURT
LASTERN DISTRICT OF NEW YORK

Chapter 13
KATHLEEN ANN CLARK, Case No,: 19-44280-cec
Debtor.

DEBTOR'S AFFIDAVIT IN SUPPORT FOR AN ORDER SCHEDULING A HEARING ON
AN EXPEDITED BASIS FOR AN ORDER TO SET ASIDE AN ORDER DATED
SEPTEMBER 3, 2019 DIRECTING THE CLERK’S OPFPICE TO DISMISS THE ABOVI:-
REFERENCED BANKRUPTCY PROCEEDING FOR THE PURPOSE OF SETTING ASIDE
A FORECLOSURE SALE AND PURSUANT TO LOCAL RULE 9077-1

STATE OF NEW YORK )
) ss
COUNTY OF QUEENS)

KATHLEEN ANN CLARK, the undersigned, being duly sworn deposes and states as

follows:

1. On July 12, 2019, } filed a petition for bankruptcy relief pursuant {o Chapter 13 of the
Bankruptcy Code which was assigned case number 19-44280-cee, ] was not
represented by counsel at the time she filed the petition,

2. | filed the petition on the day of the scheduled foreclosure sale of her home known as
108-21 154" Street, Jamaica, New York (the “Property”), Wells Fargo Bank, N.A.
(“Wells Fargo”) had commenced a foreclosure action against me in the Supreme
Court of the State of New York, County of Queens which was assigned index number
705607/2013.,

3. According to the Court’s records the petition for the above case was filed at 10:56

a.m. However, I believed that I got to the Bankrupicy Court earlier than that time. A

copy of the notice of the bankruptcy petition is annexed hereto as Exhibit “AY.
 

 

 

 

Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

4,

6,

] believe that the foreclosure sale in conneetion with her property occurred
subsequent to her bankruptey filing.

J commenced the Chapter 13 bankruptey proceeding for the purpose of trying to
either save my bome or to enter into loss mitigation with Wells Fargo Bank, N.A.
through the bankruptey proceeding. | was secking to enter into a short sale or a loan
modification with Wells Fargo.

When | learned that the foreclosure sale went forward despite the bankruptcy filing, |
abandoned my efforts to continue with the bankruptey proceeding because } thought it
was not possible anymore to save my home or to negotiate an amicable resolution to
the foreclosure action with Wells Fargo, | was not represented by counsel and did not
know what to do regarding the Chapter 13 bankruptcy filing. As such, the Court,
thereafter, entered an Order dated September 3, 2019 directing the Clerk of the Court
to dismiss the Chapter 13 case for failure to file the required schedules and other
documents in connection with the bankruptcy case. [Please see Docket No. 15 on the
Court’s Electronic Docket System].

J am uncertain as to the time that the foreclosure sale took place and believe that it
took place subsequent to the bankruptcy filing.

My counsel has tried to contact the Referee assigned to conduct the foreclosure sale,
Joseph Misk at the telephone number indicated in the Judgment of Foreclosure and
Sale and that telephone number is not a working number. Annexed hereto as Exhibit
“B” is the Judgment of Foreclosure and Sale and Debtor refers specifically to page 3

of the Judgment of Foreclosure and Sale.

 
Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

 

9, My counsel also requested information from Well largo’s atlorney regarding the
forcelosure sale but has not received any response.

10. Pursuant to the Foreclosure Sate Rules of Queens County, within thirty days afler

 

completing the sale and executing the proper conveyance to the purchaser, the

Referee conducting the sale shall file with the clerk his/her report under oath of the

 

disposition of the proceeds of the sale, accompanied by the vouchers of the persons to
whom payments were made (RPAPL 1355). A copy of Queens County Supreme
Court Foreclosure Auction Rules is annexed hereto as [exhibit “C”.

11. Upon information and belief, the Referee has not yet filed his report under oath of the
disposition of the proceeds of the sale.

12. By way of this motion, Fam seeking an Order setting aside the Order dismissing my
bankruptcy case and closing the case pursuant to Rule 60 of the Federal Rules of
Bankruptcy Procedure for the purpose of setting aside or vacating the foreclosure sale
of my home that occurred on July 12, 2019.

13. This is an emergency because | am in danger of losing my home and entering into

 

loss mitigation with Wells Fargo.

KATHLEEN ANN CLARK
DEBTOR

SWORN TO BEFORE ME ON THIS
7 DAY OF OCTOBER, 2019

Notary Public ~

shaggy,

4
Of Tn ORG

. es te 2
Sethe

‘4

"te, & OF ne

’ “
Tayi

 
Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

 

 

EXHIBIT “A”

 
Case 1-19-4420U0-cec Doc 2U Filed LO/O//1y Entered LU/O//1LY L2Zioo0'0Y
— O242049 Live Database: nyeb_live
United States Bankruptey Court
astern District of New York

 

Notice of Bankruptey Case Filing

A bankruptcy case concerning the debtor(s) listed below was
filed under Chapter 13 of the United States Bankruptcy
Code, entered on 07/12/2019 at 11:0] AM and filed on
07/12/2019 at 10:56 AM.

Kathleen Ann Clark
108-21 154 Si

Jamaica, NY 11433

SSN / FTIN: xxx-xx-4591

 

The bankruptcy trustee is:

Michael J. Macco

2950 Express Drive South
Suite 109

Islandia, NY 11749

(631) 549-7900

 

The case was assigned case number 1-19-44280-cec to Judge Carla E. Craig.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other actions against
the debtor and the debtor's property. Under certain circumstances, the stay may be limited to 30 days or not exist at
all, although the debtor can request the court to extend or impose a stay. If you attempt to collect a debt or take
other action in violation of the Bankruptcy Code, you may be penalized. Consult a lawyer to determine your rights
in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are available at our
internet home page https://ecfnyeb.uscourts.gov/ or at the Clerk's Office, 271-C Cadman Plaza East, Suite 1595,
Brooklyn, NY 11201-1800.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth
important deadlines.

Robert A. Gavin, Jr.
Clerk, U.S. Bankruptcy Court

PACER Service Center

ransaction Receipt

 

 

 

 

  

 

 

il
hitps/ecf_nyeb.uscourts.gov/cgi-bir/NoticeOfFiling. pl?4 73692 4/2

 
Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y
2A L2019 Live Dalabase: nyeb live

oo 09242019 12:04:49
2A ORE j
PACER | lishaevlaw9 1 1:3657461-0)|Client Code:
Login: — |

 

 

  

 

 

Search
Criteria: ces: i
Billable

> i Cost: (3
Pages: Ween

|
Descriplion: Notice of Filing
I

 

 

 

 

 

 

 

 

 

https -//ecf.nyeb.uscourts. gov/egi-bin/NoticeOfF ling. pl?473692 2/2

 
 

Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

EXHIBIT “B”

 
Case 1-L9-44200-CeCc

Doc 240) Filed LOU/O//LyY Entered LO/Os/19 Leliool0Y9

 

| EXLED: QUEENS COUNTY CLERK 0471872019 02:12 PM)

NY SCE eye DAS a JR (URE

INO. DD.

 

SBQUENCE

-

uf
PRESENT: Hon. Kevin J. Kerrigan, 1.S.C.

APR 18 2019
NTY CLERK AlAs
OREN COUN TY as ALP: art

INDEX NO, FOo5G0F /2043

RECRIVED NYSCEP: 4/18/7014

jo. of the Supreme Court held in
os C ounty ot Queens, at the € ucens
Con thouse thereof, on (Y AW

CM. aay 204

May of

out COURT, QUEENS COUNTY
88-11 SUTPHIN BOULEVARD
JAMAICA, NEW YORK 11435

 

 

 

JUSTICE OF THE SUPREME COURT

/Wells Fargo Bank, NLA, INDEX NO, 705607/2013

 

Plaintiffs), cay ps ay ,
. ORDER CONFIRMING
REFEREE REPORT AND
pO aoa: . . JUDGMENT OF
allen Clark; Kathleen Clark; New York Cily Parki Sanne heerlen aye
_/Sllen Clark; Kathleen Clark New York City Parking FORECLOSURE AND SALE

 

Violations Bureau; New York City Transit Adjudication
Bureau; New York City Ervironmental Control Board; Karl

Clark: Jane Doe MORTGAGED PROPERTY:

108-21 154th Street
Jamaica, NY 17433-2740

 

Delendant(s).

SBE #: Section 44 Block 10/43
_ Lot 14

 

UPON the Summons, Complaint, and Notice of Pendency fed in this action on the 2nd

. or ' a .
day of December, 20] 3, off the Additional Notice of Pendency filed on the 17th day of August,

 

2017, the Notice of Motion dated September 12, 2018, the affirmation by Robert 8. Markel, Hsq.,
the affidavit of merit and amount due by Kimberly Mueggenberp, who is Vice President of Wells
Fargo Bank, N.A., duly sworn to on Const 6, 2018, together with the exhibils annexed thereto,
all in support of Plaintiff's motion for a Judgment of Foreclosure and Sale; and

UPON proof that the defendants, Kathleen Clark, Een Clark, New York City Parking
Violations Bureau, New York City Transit Adjudication Bureau, New York City Environmental
Control Board, Morris Doe (Last Name Refused), Jane Doe, Refused Name, Jane Doc (Name
Refused), Karl Clark, Latisha Doc (Last Name Refused), and Kar} Clarke, herein has been duly

served with the Summons and Complaint in this action, and has voluntarily appeared cither

personally or by an attorney; and it appearing that more than the legally required number of days

18-072158 Judgment af Foreclosure and Sale Page | afta

2 of 16
 

 

 

 

Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

 

 

(FT LED : QUEENS COUNTY CLERK Oa718/2019 02: 1? PM) INDEX NO. VO5607/201 3
NYSCEE BOC. NOL E70 . . BRECRTVED NYSCERE: O4/178/20148

has elapsed since defendants Kathleen Clark, Ellen Clark, New York Cily Parking Violations
; Bureau, New York Cily ‘Transit Adjudication Bureay, New York City Environmental Control

Board, Torris Doe (Last Name Resused), Jane Doc, Refused Name, Jane Doe (Name Refused),
Karl Clark, Latisha Doe (Last Name Refused), and Karl Clarke were so served and/or appeared:
and Plaintiff having established to the court's satisfaction that a judgment apainst defendants is
warranted; and

UPON the affidavit of mailing reflecting compliance with CPLR 3215(@)G)GH); and

UPON proo! that non-appearing defendants, New York City Parking Violations Bureau,
New York City Transit Adjudication Bureau, New York City Environmental Control Board,
Horris Doe (Last Name Refused), Jane Doe, Refused Name, Jane Doe (Name Refused), Karl
Clark, Latisha Doe (Last Name Refused), and Karl Clarke, are not absent, in accordance with
RPAPL 81321): and

A Referee having been appointed 10 compute the amount due to Plaintiff upon the
bond/note and mortgage sef forth in the Complaint and to examine whether the mortgaged
property can be sold in parcels; and 2

: 4

UPON reading and filing the Report of Joseph N. Misk dated August 30, 2018, showing
the sum of $364,518.2] due as of the date of said Report and that the mortgaged property may
not be sold in parcels: and

UPON proof of due notice of this motion upon all parties entitled to receive same, and

upon all the prior proceedings and papers filed herein; : che reeeg are fing the decision of the Court
caked November 26, 201 i

NOW, on motion by Robert 8. Markel, Esq., attorney for the Plaintiff, it is hereby
awn Liou oppvettion

ORDERED, 4DJUDGED-ANB DECREED, that tle motion is granted; and it is further

18-072 158 Judgment of Foreclosure and Sale Page 2a

3 of 16

 
 

 

 

 

 

Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

 

ELLED: QUEENS COUNTY CLERK 04/18/2029. 02:12 PM INDEX RO. “TOSb07/204 3
NYSCEP, CK NOL P70 \ / RRER VINE ae SOS e : G4/f18/ eb} 8

404% as iP Radic Miyake
J
ORDERED, ADJUDGED AND DECREED, that the Referee’s Report Ae vate the samt 1 B0,<4

is, hereby in ull respects ratified and confirmed; and it is farther
ORDERED, ADJUDGED AND DECREED, that the mortgaged property described in
the Complaint and as hereafter described, or such part (hereof as may be sufficient to discharge
the morigage debt, the expenses of the sale, and the costs of this aeGion as provided by the
XPAPL be sold, within 90 days of the date of this Judgment, in one parcel, at a public auction al

Queens Commy Sucreme Court locakea ar
ihe ¥ 3-1 Subs \eyuwa 4 SUL CE | NY . by and under the

in CouttoDn Bas ak Ordo dyn On G& Efi Altrd
direction of Joseph N. Misk, 215-48 Jamaica Avenue, Queens Village, NY 11428, (718)468-
0503 wha is hereby appointed Referee for that purpose; that said Referee give public notice of

the Jime and place of sale in accordance with RPAPL §231 in

    

__p and it is further
ORDERED, ADJUDGED AND DECREED, that by accepting this appointment, the
Referee certifies that he/she is in compliance with Part 36 of the Rules of the Chief Judge (22
NYCRR Part 36), including, but not limited to $36.2(c} (Disqualifications from appointment”)
and $36.2 (d) (Limitations on appointments based upon compensation”); and, if the Referee is
disqualified from receiving an appointment pursuant to the provisions of that Rule, the Referee
shall immediately notily the Appointing Judge; and it is further
ORDERED, ADJUDGED, AND DECREED that the Referee is prohibited from
accepting or retaining any funds for him/herself or paying funds to him/herself without
compliance with Part 36 of the Rules of the Chicf Administrative Judge; and it is further
ORDERED, ADTUDGED, AND DECREED that the Referee shall conduct the

foreclosure sale only if Plaintiff, its successors and/or assignces, or its representative is present at

18-072158 Judgment of Foreclosure and Sale Page 3 ef

4 of 16

 
 

 

Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

 

(FILED: QUEENS COUNTY CLERK OA/LB/2019 O2:12 PM PRDEX RO. TOSCO L013

NYSSCHE bOC, NO. 2170 . . ReECIIVED NYSCkEe: 04/18/2014

the sale othe Referce-hassecciuedasaitonbidand Lenasof Sale from Plain its succeusans,
and his Cae nee
and iokassiaes,Ordsrepresenlalive andi faetae—

ORDERED, ADIUDGIED, AND DECREED thal ifthe Referee does not conduct the
sale within 90 days of the date of the judgment, in accordance with CPLR 2004, the time fixed by

RPAPL §1351(1) 1s extended for the Referee to conduct the sale as soon as reasonably

 

practicable; and if is further

 
 

« 5 HED

Oe A
Res Mi pidalaidpadailnionaniar

 

ORDERED, ADFUDGED, AND DECREED that the Referee shall accept the highest
bid offered by a bidder who shall be identified upon the court record, and shall require that the
successful bidder immediately execute Terms of Sale for the purchase of the property, and pay to
the Referee, in ae crttied or bank check, ten percent (10%) of the sum bid, unless the
successful bidder is Plaintiff in which case no deposit against the purchase price shall be
required; and it is further

ORDERED, ADJUDGED, AND DECREED that, in the event the first successful
bidder fatls to execute the Terms of Sale immediately following the bidding upon the subject
property or fails to inmediately pay the ten percent (10%) deposit as required, the property shall
iediich-and-enthesameday be rcoffered at auction; and it is further

af ORDERED, ADJUDGED, AND DECREED thal thesReferee shall then deposit the

     
  

fortesalclents, in his/her own name as Referee, in accordance with CPLR 2609; and it is further

18-072 [58 Judgment af Foreclosure and Sale Page 4 ef

5 of 16

 
 

 

 

Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

 

(FILED: QUEENS” COUNTY CLERK 0471872019 02:12 PM) INDEX NO. “700607/20)3

NYSCER, Doc. NO. 7G RECEIVER NYSCER: O4F/10/2019

ORDERED, ADJUDGED AND DECRELD, that after the property is sold, the Referce
shall execute a deed lo the purchaser, in accordance with RPAPL §1353 and the terms of sale,
which shal] be deemed a binding contract; and itis further

ORDERED, ADJUDGED, AND DECRIED that, in the event a party other than the
Plaintiff becomes the purchaser at the sale, the closing of title shall be held no Jater than 30 days
after the date of such sale unless otherwise stipulated by all parties to the sale; and it is further

ORDERED, ADJUDGED, AND DECREED that, if Plaintuf (or its affiliate, as defined

: in paragraph (a) of subdivision ] of section six-] of the Banking Law) ts the purchaser, such
party shall place the property back on (he market for safe or other occupancy: (a) within 180 days
of the execution of the deed of sale, or (>) within 90 days of completion of construction,
renovation, or rehabilitation of the property, provided that such consiruction, renovation, or
rehabilitation proceeded diligently ta completion, whichever comes first, provided however, that
a court of competent jurisdiction may grant an extension for good cause; and itis further |

ORDERED, ADJUDGED, AND DECREED that the Referee, on receiving the
proceeds of such sale, shall forthwith pay therefrom, in accordance with their priority according
to law, all taxes, aSsessments, sewer rents or water rates, Which are, or may become, Hens on the
property at the time of sale with such interest or penalties which may have lawfully accrued

or thereon to the date of payment; and tt is further

  
  

ORDERED, ADJUDGED, AND DECREED that the Referee ¢ then de posit the balance
( a -

   
 
 

of said proceeds of sale in his/her own name as Referee in thel
legal-clients, and shall thereafler make the following payments in accordance with RPAPL

§1354, as follows:

18-972 158 Judgment of Foreclosure and Sale Page Sur

6 of 16

 
 

 

 

 

 

 

Case 1-1y-44200-cec boc 240) Filed LU/Of/ily Entered LU/O//19 Leia0:09
(FILED: QUEENS COUNTY CLERK 04/18/2019 Q2;12 PM) INDEX RO, TUSROTZ 2

NYSSCHE, BOC, NO, 7G ; : RECEUVED NYSCEE? 04/16/2035

 

O13

FIRST: The Referee’s statutory fees for conducting the sale, in accordance with
I 8780-00
i £ CPLR. $003(b), not to exceed 5406-00. uaboss-the-ac

 

Thh the event a sale was cancelled or postponed, Plaintiff shall compensate the Referee in

ananch ¢
ae the sum of 8 AS dpa fo each adjournment or cancellation, unless the
a Referee caused the delay;
. SECOND: All taxes, assessments, and water rates that are Hens upon the property

‘and monies necessary fo redeem the property from any sales for unpaid taxes,
assessments, or water rates that have not become absolute, and any other amount(s due in
accordance with RPAPL §1354(2). Purchaser shall be responsible for interest and
penalties due on any real property taxes accruing after the sale. The Referee shall not be
responsible for the payment of penalties or fees pursuant to this appointment. ‘The
Purchaser shall hold the Referee harmless from any such penalties or fees assessed;

THIRD: Phe expenses of the sale and the adverlising expenses as shown on the
bills presented and certified by said Referee to be correct, duplicate copies of which shall
be annexed to the report of sale;

FOURTH: The Referee shall then pay to the Painatt or its attorney the following:

t

Amount Due per Referee’s Report: $364,518.21 with interesi at the note rate
from August 2, 2018 until the date of entry of this judgment, together with any advances
as provided for in the note and mortgage which Plaintiff has made for taxes, ingurance,
principal, and interest, and any other charges due to prior mortgages or to maintain the
property pending consummation of this foreclosure sale, not previously included in the
computation, upon presentation of receipts for said expenditures to the Referee, all

logether with interest thereon pursuant to the note and mortgage, and then with interest

18-072158 Judgment of Foreclosure and Sale Page 6 ei

7 of 16

 
 

Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

 

(FILED: QUEENS COUNTY CLERK 0471872019 02:12 pM EDEN TENS

NYSCEP, DOC. NOL IQ : ; RECEIVED NYSCEF: 04/16/2019

jrom the date of entry of this judement at the statutory rate until the date the deed is
transferred, .

| | C14 (9,00

Costs and Disbursements: $34026-3@-adjudged to the Plaintiff far costs and
x disbursements in this action, with interest at (he slatalory judgment rate from the date of

wr wl entry of this judgment;
Rl O
MA Additional Allowance: s>90"' Lagi s hereby awarded to Plaintiffin

 

 
  
 
 
 

addition to costs, with interest at the statutory judgment rate from the date of entry of this

judgment, pursuant to CPLR Article 83;

7 w Co
Attorney Foes: Sel O50-00d6 hereby awarded to Plaintiff's reasonable legal [ees

 

herein, with interest at the statutory rate from the date of entry of this judgment:
. . NRE ea Yann Moserte

FIFTH: Surplus monies arising from the sale shall be ps A-cou by the officer
conducting the sale within five days after receipt in accordance with RPAPL §1354(4)
and in accordance with local County rules regarding Surplus Monies; and it is further
ORDERED, ADJUDGED AND DECREED that ifthe Plaintiff is the purchaser of the
property, or in the event that the rights of the purchasers al such sale and the terms of sale under
this judgment shal] be assigned to and be acquired by the Plaintiff, and a valid assignment thereof
is filed with said Referee, said Referee shall not require Plaintiff to pay in cash the entire amount
bid at said sale, but shall execute and deliver to the Plaintiff or its assignee, a deed or deeds of the
property sold upon the payment to said Referee of the amounts specified in items marked “First”,
“Second”, and Third” above; that the Referee shall allow the Plaintiff to pay the amounts
specified in “Second” and “Third” above when it is recording the deed; that the balance of the
bid, after deducting fhe amounts paid by ihe Plaintiff, shall be applied to the amount due to

Plaintiff as specified in paragraph “Fourth” above; that Plaintiff shall pay any surplus after

18-072158 Judgment of Foreclosure and Sale Page 7 oe

8 of 16

 
Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

 

| HEELED: QUEENS COUNTY CLERK Oa/TB/2019 02:12 PM PRDER NO. FORGOT Z2ut 4

HYOCREP DOC. WOL 170 . . BECETVEE BYSCEE: (4/78 42014

 

mainiain the property until such tinve as ownership of the property has been transferred and the
deed duly recorded; and it is further

ORDERED, ADIUDGED AND DECREED thal, when the Referee files a rept

    

applying the batance of the bid lo the Referee, who shall deposit it in accordance with paragraph
“Fifth” above; and itis further

ORDERED, ADJUDGED AND DECRIEEN thal all expenses of recording the
Referee’s deed, including real property transfer tax, which is nota Hen upon the property at the

time of sale, shall be paid by the purchaser, noi by the Referec from sale proceeds, and that any

 

transfer tax shall be paid in accordance with Tax Law $1404; and it is further

 

ORDERED, ADJUDGED AND DECREED that if the sale praceeds distributed in

 

accordance with paragraphs “First”, “Second”, “Third”, and “Fourth” above are insufficient to
pay Plaintiff the Amount Due per the Refcree’s Report as set forth pparserap) “Fourth” above,
Plaintiff may seck to recover a deficiency judameni against Kathicen Clark, unless discharged in
bankrupley, in accordance with RPAPL $1372 if permiited by law; and it is further

ORDERED, ADJUDGED AND DECREED that the morigaged property is to be sold in
one parcel in “as is” physical order and condition, subject to any condition that an inspection of
the property would disclose; any facts that an accurate survey of the property would show; any
covenants, restrictions, declarations, reservations, easements, right of way, and public utility
agreements of record, if any; any building and zoning ordinances of the municipality in which the
morigaged property is located and possible violations of same; any rights of tenants or persons in
possession of the subject property; prior liens of record, if any, except thase licns addressed in
RPAPL $1354; any equity of redemption of the United States of America fo redeem the property
within 120 days from the date of sale; and any rights pursuant to CPLR 317, 2003, and $015, or
any appeal of the underlying action or additional litigation brought by any defendant or its

successor ar assignee cantesting the validity of this foreclosure; and it is further

18-072 158 Judament of Foreclosure and Sale Page 8 ath

S$ of 16

 
 

 

 

 

Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

INDRER NO. VObGOR/2073

 

(FILED: QUEENS COUNTY CLERK OAs L2019 02:12 PM
NYSCEP, BOC, NO. L7O | RECKIVED NYSCEP: 04/18/2019

ORDERED, ADJUDGED AND DECREED that the purchaser be let into possession of
the property upon production in hand of the Referee’s Deed or upon personal service of the
Referee's deed in accordance with CPLR 308; and it is further

ORDERED, ADJUDGED AND DECREED that the Defendants in this action and all
persons claiming through them and any person oblaining an interest in (he property afler the
filing of the Notice of Pendency are barred and foreclosed of all right, claim, Hien, ude, and
interest in the property after the sale of the mortgaged property; and itis further

ORDERED, ADJUDGED AND DICCREED that within 30 days afler completing the
sale and excculing the proper conveyance to the purchaser, unless the time is extended by the

Queens Counts Cher
court, the officer making the sale shall file with the etek a report under oath of the disposition of
the proceeds of the sale in accordance with RPAPL §1355(1) and follow all local County rutes
regarding handling of Surplus Monies; and if is further

ORDERED, ADAUDGED AND DECREED that if the purchaser or purchasers al said
sale defauli(s) upon the bid and/or the terms of sale the Referee may place the property for resale
without prior application to the Court unless Plaintiffs attorneys shall elect to make such
application; and it is further

ORDERED, ADJUDGED AND DECREED that Plaintiff shall serve a copy of this
Judgment with Notice of Entry upon the owner of the equity of redemption, any tenants named in
this action, and any other parties or persons entitled to service, including the Referee appointed
herem; and it is further

ORDERED, ADJUDGED AND DECREED that nothing herein shall be deemed to

relieve Plaintiff of any obligation imposed by RPAPL §1307 and RPAPL §1308 to secure and

18-072158 Judgment of Foreclosure and Sale Page 9 ofte

10 of 16

 
 

Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

INDEX NO. FO5G07/86)

 

(FILED: QUEENS COUNTY CLERK 04/18/2019 O2:i2 PM

PONYSCHH DOC. INOS DIO. RECEEVED NYSOCHE. O4/ 18/7019

maintain the property until such Gme as ownership of the property has been transferred and the
deed duly recorded; and it is Surther

ORDERED, ADJUDGED AND DECREED that, when the Referee files a report of
sale, he or she shall concurrently file a Foreclosure Actions Surplus Monies Form; and if is
further

ORDERED, ADJUDGED AND DIECREED that to ensure compliance herewith,
Plaintiff shall Ale a written report with the court within six months from the date of entry of this
judgment stating whether the sale has occurred and the outcome thereof,

said property is commonly known as 108-21 154th Street, Jamaica, NY $1433-2749.

The legal description of the mortgaged property referred to herein is annexed hereto as

schedule A.

ENTER

 

 

Hon. Kevin", Kerrigan, J.S.C.
Justice of the Supreme Court

a (fasy sf Day LAL
i

 

 

 

 

 

 

 

 

 

ENTERED eh Ag
APR 18 8
aoe
QUEENS COUNTY FILED & RECORDED
APR 18 2019
COUNTY CLERK
QUEENS COUNTY

Altorey cerlification pursuant
to 22NYCRR §130-1.]-2
is affixed fo inside cover.

18-072158 Judgment of Foreclosure and Sale Page 1Q-ofebs-

ll of 16

 
Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

 

 

 

 

 

(FILED: QUEENS COUNTY CLERK 04/18/2019 62-12 PM ENDEX NG, FOSbOE Le
NYSSCHE HOC. NO, PG 6 y RC EVER NY SCI BEF; O4/)8 £2034
ae COUNTY CTR ONLI BOLT LO. TG AM INDEX NO. 703607/2013

8G RECEIVED NYSCEEF: OA/17/2047

 

\ \.

: Sve é Bo ru

ALE thal varie plot, pieoy of panded of land, wttuade, bing end bem th te
Borough of Queena, Caunily tf Queen, Oly and State of New York, knows and
davigheted sa aod by Lote Nog. 72 and 7S Block & on a catalan ankiied,
"Man af Property belonging to Joseph Dahl, afiorhe ot dactaive, 4th Wald,
Borough of Guncns, Cily and Stele of Naw YO, eurveyed Baplamber B04 by
EW. Contin, £9, and Mad I the office of thre Gluck of fhe Gounty of Quaama
(rete Rapletert or October 1,1904 we Map No, (OK) 446, (new) 780, being more
partioule ty bounded snd desorbed mooording to veld map ae follower:

BEGINNAG xt a polit on tio easterty otto of Pulpsk) Place, now cabed 154th
Btreet, crtant Q00 heel worhery trom the comer fianed by the intorsection of tha
norfwety aide of Pacdic Street, now called 100th Avanua, wih the easterly side!
of Pubeak! Pinos,

RUNNING THENCE epaary €] ight angles to Puleukl Pigce, 75.6 feat bo the
reg Vine of fot 72 0n sald meapy;

THENGE norttely ating tes roar Bee of fole 72 ad 73 on eels imap toa polos on
the hoetity okie of Sot 73;

THENCE waaterdy aking the noinarty sige of 73, 40.5 tant t tre ennle ny side of
Futurkt Pinca:

THENCE goothenty stong the eavterty alle of Pulewh Pinon, 62.50 feat to the
ponl of place of BEGINNING,

 

 

12 of 16

 
 

 

Case 1-Ly-44200-cec DOC 2U- Filed

LO/VU/ALS Entered L0/O//1y Lein0°09

 

 

 

 

 

 

 

‘(PILED: QUEENS COUNTY CLERK 04718/2019 02:12 PM LRDEX RO. VOSGOU/201-
NYSCEP pO. NO, 170 RECKIVER SY SCRE | Od / LAA
NYSCEP DOC. NO. 143 RECEIVED NYSCEP: 09/13/2028
' SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS .
Wells Fargo Bank, N.A., COSTS OF PLAINTIFF
Plaintiff, INDEX NO. 705607/2013
. Vv.
* Kathleen Clark and Ellen Clark, et al, MORTGAGED PROPERTY:
108-21 154th Street
Defendants, Jamaica, NY 11433-2740
on : COUNTY: Queans
“ SBL #: Sectian 44 Block
10143 Lot 14
COSTS
: Costs before note of issue ~ CPLR 8201(1) $200.00
Allowance by statute - CPLR 8302(a)(b) WITHIN COSTS TAXED wot NOTICE $150.00
First $200.00 at 10% ss $20.00 ATS
Noxt $800.00at5% $40.00
r Next $2000.00 at2%—=s~S=~S~S*«S$ AD.
Next $5660.00 at 1% $50.00
Additional allowance - CPLR 8302(d) $50.00
st Discretionary costs on motion ~ CPLR 8303(a)(1) $400.00
FEES AND DISBURSEMENTS: ,
' Fee for index number - saaneatatenas we CPLR 8018(a) $400.00
' Referee’s fee to compute, por order of the court -~ «CPLR 8003 (a) $250,00
Paid for searches -.:.....1: ssesvene CPLR 8301(a)(10) $620.00 $275.00.
Serving copy of Summons and Complaint w sassassneen CPLR 8301(d) $1,055:06-6 35 0. 00
Reproduction Costs - seavarseansetcasenesssesessvan OE LR 830 1(a)(6) $0.00
Rees for publication of ‘Summons - wesevessesenvesensensnane CPLR 8301 (a)(3) $0.00
- Certified copies of papers «..,..cissscssesssssrsesecsrerese CPLR 8301(a)(4) $0.00
Request for Judicial Intervention ~ ...cssessereeeee CPLR 8020(a) $95,00
- Clerk's fee for fing N Notice of of Pendency wsenenssouens CPLR 8021 (a)(10) $70.00
: Skip trace fees ~ vee ws wees CPLR 8301(d) 54633
- Motion Fees =..csseseeee sevacaens eatsevaraersceeatacvesenensaeee CPLR 8020(a)} $90.00
Note of L580 @...cssesescartecsseorsersteasesesaessteneesereseeees CPLR 8020(a) $30.00
: Total: sameae $/¢(,0,00
ATTORNEY'S AFFIRMATION

 

The undersigned, Robert §, Markel, Esq, pursuant to CPLR 2106 and under penalties of

_ perjury affirms as follows:

. 18-072158

1 of

13 of

Judgment of Foreclosure and Sale

Page 11 of 12

2

16

 
 

Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

 

 

(FILED: QUEENS COUNTY GLERK 0471872079 62:12 Py INDEX NO. 7OSG6OT/2013'

NYSCEF TOC. NOL L7G RCE PVETS NYS } Las 27019
ET Ma yd bo a?
NYSCEP boc, NO, 343 RECEIVED NYSCKPE: G4/13 7/7078

That he/she is the attorney of record for the Plaintiff in the above-captioned action, that
‘the foregoing disbursements have been incurred in this action and are reasonable in amount, and

‘that the copies of documents or papers charged for herein were actually and necessarily obtained,

 

| Dated:

nea tg j Petter ree

Monroe County, Nef |

 

    

 

  
 
 

sH¥APIRO, f ee BARAK, LLC
Attorneys for Plaintit¥

175 Mile Crossing Boulevard
Rochester, New York 14624

(585) 247-9000

Fax: (585) 247-7380

18-072158 . Judgment of Foreclosure and Sale Pags L2 of 12

2 0f 2

14 of 16

 
 

 

Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

 

   
 

QUEENS COONTY CLERK 0471872019 02° 12> by HNDEx NO, 7056

P BOC. Wo. ed . 1 RECEIVED AYSCh? Od/ re

  

' a ‘ a

t
|

ATTORNEY'S CERTIFICATION

1, Bridget M. Debmler, am an attorney duly admittéd to the practice of Jaw in the State of
New York, ] am an associate of Shapiro, DiCare & Barak, Le, ihe attorneys for the Plaintif,
Wells Fargo Bank, N.A,, in the above captioned civil action.

PHEREDBY CERTIFY, pursuant to 6150-].1-a of the Rules of the Chief Administrator
(22 NYCRR), to the best of my knowledge, information and belief, formed after an inquiry
reasonable under the circumstances, that the presentation of the papers in this action checked
below, or the contentions therein, are not frivolous as defined in subsection fc) of 8139-11 of the

| Rules of the Chief Administratar (22 NYCRR):

{} Summons & Complaint

{ } Answer orReply |

i} Attormey's Affirmation

{X} Other: Notice of Settlement of Judement of Foreclosure and Sale

Bridgct M. Dehmler, Esq.

Associate Atiorney
SHAPIRO, DICARO & BARAK, LLC
Atlorneys for Plaintiff

175 Mile Crossing Boulevard
Rochester, New York 14624

(585) 247-9000

Fax: (585) 247-7380

DATED: ‘| [A

18-072158

   

° Heres mt

  

 
Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y
QUEENS COUNTY CLERK 04/18/2019 02:12 PM ERDES RO. 7056

DO. NO PPG . REC IVED BY SCRE: a / ig

 

 
  

   

   

-

’

 

Defendants.

Plaintiff,
Rochester, New York 14524

“VS.

{585} 247-8000 -

 

AND SALE

NOTICE OF SETTLEMENT
OF JUDGMENT OF FORECLOSURE
SHAPIRO; DICARO & BARAK,
LLC
ATTORNEYS FOR PLAINTIFF
t75 Mile Crossing Boulevard

 

 

OF THE STATE OF NEW YORK
COUNTY OF QUEENS

INDEX NO. 705607/2013

Weils Fargo Bank, N.A.,

Kathleen Clark and Ellen Clark, et al.,

SUPREME COURT

 

 

 

 

  
 
 

ay

Sa ERERONES alia ter sai ote a on ae aH oN

ESTEE, ga gcc biilacheaiaty Abtanees tal SON Jihad aching e Brees biG eng

     
 

rasdicttintyngvndtcet in. eiesteadcs
a Raney: See IN

ares eat

 

   
 

 
Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

   

 

EXHIBIT “C”
 

 

 

 

 

Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

QUEENS COUNTY SUPREME COURT
PORECLOSURE AUCTION RULES

Foreclosure auctions resulling from judgments of foreclosure and sale or parltion judgments are held af the Queens
County Supreme Courthouse tocaled at 88-11 Sutphin Boulevard, Jamaica, NY, on the second floor in Courtroom
25 al 10:00 AM on Fridays. These auctions apply to the sale of real property. They do not include the sale of co-
operative apartments.

Neither the Court nor County Clerk's Office provides Ksts of properties up for sale. The attorney for plaintiff, which
cari be found by searching the County Clerk's minutes by Index Number, can be conlacted for information regarding
ihe scheduled sale date, Additionally, notices of all scheduled auctions are published in the legal section of local
newspapers at least 30 days in advance.

Representatives for the plaintiff shall fax case details to 718-298-1171 (see Auction Sheet under Forms at Home
page} to the Residential Foreclosure Parl one day before the scheduled auction.

The Terms of Sale, including any known encumbrances, must be posted outside of the courtroom no later than
9:30 AM of the day of sale.

The Referee and all interested parties must be present in the courtroom on the scheduled published date at
3:45 AM. The referee must submit a completed affidavit prior to the auction (see Referee Affirmation under Forms at
Home page).

Referees will only accept a certified bank check made payable to the Referee. Alt bidders must have proof of
identification and will be required to stand and state their name al the time the bid is made.

A successful bidder must have in his/her possession at the time of the bid the full 10% of the sum bid, in certified
bank check to be made payable to the Referee.

A Foreclosure Action Surplus Monies Form (see Surplus Monies Form under Forms at Home page) must be
compieted by the Referee conducting the sale, plaintiff's representative and the purchaser for all auctions resulting
in a potential surplus at the auction.

Within thirty days after completing the sale and executing the proper conveyance to the purchaser, the Referee
conducting the saie shail file with the clerk his/her report under oath of the disposition of the proceeds of the sale,
accompanied by ihe vouchers of he persons to whom payments were made (RPAPL 1355). If the Report of Sate is
not filed with the County Clerk's Office within 90 days of sale, contact the Fiduciary Clerk (Al Lowe) at 718-298-1103
to advise,

Bidders are cautioned that the failure to pay the full purchase price bid and appropriate closing costs at a closing to
be scheduled within thirty (30) days following the auction may result in the forfeiture of the 10% deposit.

If the successful bidder defaults in concluding the transaction at the purchase price, he/she may be liable for the
difference if the property is subsequently sold at auction for a sum which is inadequate to cover all iterns allowed in

the Final Order and Judgment.

It is the responsibility of the bidder to acquaint him/herself with the property, any encumbrances thereon, and the
Terms of Sale before placing a bid and to be certain that adequate funds are available to make good the bid. The
failure of the successful bidder to complete the transaction under the terms bid may result in the bidder's preclusion
from bidding at auction for a period of sixty (60) days.

 
Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

 

 

 

EXHIBIT “D”

 
 

Case 1-Ly-44200-Cec DOC 2U

   

Department of Finance

Fied Lo/Ofily Entered LOjOs/19 Leio0l0Y9

NOTICE OF PROPERTY VALUE
Tax Year 2019-20
(This is not a bill.)

 

'S5ebhSALAO LL Sous

ELLEN CLARK
10821 154TH ST
JAMAICA NY 11433-2740

Tax Class: 1

January 15, 2018

Owner(s}
ELLEN CLARK

Property Address
108-21 154 STREET

Borough: 4 Block: 10443 Lot: 44

Buliding Class: At Units: ‘+ residential

 

 

 

 

YOUR NOTICE OF PROPERTY VALUE (NOPV) AT A GLANCE

2019-20 Market Value: $485,000
2019-20 Assessed Value: $12,182
Your property tax exemptions: BASIC STAR

See below for an estimate of your 2019-20 property tax.

 

WHAT IS THIS NOTICE?

This is your annual notice of property value, or NOPV. It is not a bill, and no payment is
required. This notice wilt:

« Inform you of our assessment of your property for tax year 2019-20, and tell you haw to
challenge it if you believe there is a mistake.

« Explain how property taxes are calculated.

+ Provide an estimate of your property tax for tax year 2019-20,

Please keep a copy of this notice with your records. You may also view your NOPV and
property tax bills online at www.nyc.gov/nopv.

 

ESTIMATED 2019-20 PROPERTY TAX

We cannot caiculate your 2019-20 properly tax until ihe new tax rate is esiablished by the cily
council. Until then, you will pay the 2018-19 rate. Many factors influence the amount you will
owe, including the value of any exemptions you receive. See page two for details about how
property tax is calculated.

The table below estimates the amount you will owe by muitiplying the taxable value of your
property by the current tax rate of 20.919%. This table is provided for informational purposes
only; the actual amount you owe may differ, depending on the 2019-20 tax rate and the value of
your exemptions and abatements.

 

    

“Tax Rate ||” Estimated Property Tax

$2,242.94

Taxable Value | |

$10,722 x

 

2019-20 0.20919 |=

 

 

 

 

 

 

 

 

 

KEY DATES

March 15, 2019

Last day io challenge your
market or assessed value.
(See page 2.)

 

March 15, 2079

Last day to apply for a tax
exemption. (See page 3.)

July 1, 2049
2019-20 tax year begins.

November 2019
2049-20 tax rate is determined.

January 2020
First bill with the new tax rate.

 

 

1405.01 A
040
261192 Page 1
 

 

Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

ABOUT YOUR PROPERTY TAXES

Properly taxes are determined using a complex formufa that lakes into account many different amounts and calculations. Visi
www. nyc. gov/nopy for more information about property valuation and laxation.

 

 

485,000.

 

First, we estimale tho MARKET VALUE of your property... an reo
We start by looking at the sefling prices of properties in your neighborhood with characteristics similar to those in ibe deseriplian of your
property that appears on page three of his notice. We then use statistical analysis to determine your market value,

Next, wo.delerming the ASSESSED VALUE of your prope

We mutliply your market value by an assessment ralio to determine the assessed value of your property. The assessment ralio for properties
in lax class 7 is 6% for 2019-20; this is the maximum percentage of market value at which your assessed value can be sel, However, there
are caps on how much your property's assessed value can increase. Under slate faw, your assessed value cannot increase more than 6%
per year or 20% over five years, regardless of increases lo your property's market vakic, unless lhe increases are due to construction or
renovations.

 

 

  

 

 

EFFECTIVE MARKET VALUE. -

Afler applying the legal caps on your assessed value, we are able to determine your effective market value, which is the market value you are
“effectively” paying laxes on. The effective markel value is campuled by dividing your assessed value by 6%, This number will be important
should you choose to challenge our determination of your market value, as your property lax will not go down unless you can prove that your
markel vaiue should be ower than the effective markel value.

 

 

 

subtract the value of any EXEMPTIONS you receive

 

 

  

 

{f you receive any exemptions, we subtract their value - your exemption value - from your property's assessed value, Your exemption value is
used lo calculate your taxable value (see below); itis not (he dollar amount that you will save on your property faxes.
“The result is, your TAXABLE VALUE. SS $10,722

Afler subtracting the value of any exemptions you receive, we arrive at your property's taxable value. The amount yeu owe in properly taxes
is determined by applying the city’s property tax rate, which is currently 20.919%, to your taxable value. Any abatements that you receive are
then applied to reduce your tax bill.

 

 

 

 

 

 

 

  

 

HA 20 IF YOU DISAGREE WITH THESE V
Challenge Your Market Value Challenge Your Assessed Value
with the Department of Finance with the New York City Tax Commission

 

 

If you believe the Department of Finance has made an error in | You have the right to challenge your assessed value by
determining your market value, you may submit a “Request for | appealing tc the New York City Tax Commission, an
Review" form, The form is avaitable at www.nyc.gov/nopy, or by | independent agency that is separate from the Department of
caliing 311. Finance. The Tax Commission has the authority to reduce your
property's assessed value, change its tax class, and adjust your
Many property owners consider chatlenging their market value | tax exemptions. The Tax Commission cannot change your
i hopes of reducing their properly tax. However, your property } market value, property description, or building class.

tax will not go down unless you can prove that the market value

should be lower than the effective market value. Your application must be received by the filing deadline, To
access Tax Commission appeal forms, visit
Deadiine: March 15, 2019 www. nyc.gov/taxcommission. You may aiso visii a Department

of Finance business center {locations at www.nyc.gov/nopvy).
For more information, call 311.

Deadline: March 15, 2019

 

 

 

Page 2

 

  

 
 

 

 

 

Case 1-L9-44200-CeCc

PLEASE REVIEW: YOUR PROPERTY DETAILS

Doc 240) Filed LOU/O//LyY Entered LO/Os/19 Leliool0Y9

The Department of Finance has the following information on record for your property. Please review this information and
inform us of any errors by filing a "Request to Update" form, available at www.nyc.gov/nopy or by calling 314,

Building Class: Ai (One-family dwelling)

Owner(s): ELLEN CLARK

Borough: 4 (Queens)

Block: 16143

Lot: 14

Primary Zoning R4-1 Lot Frontage

Lot square feet 3,198 Lot Shape
Proximity Inside Bullding Frontage
Number of Buildings 1 Style

Exterior Condition Average Finished Sq. Ft.
Commercial Units 0 Commercial Sq. Ft.
Garage Type N/A Garage Sq. Ft.
Basement Sq. Ft. 0 Basement Type

Exterior Wail

WHAT'S CHANGED: COMPARING TAX YEARS 2018-19 AND 2019-20

Aluminum/Vinyl

Number of Stories

52.00 ff Lot Depth 72.00 ft
Irregular Lot Type inside

20.00 ft Building Depth 30.00 ft

Old Slyle Year Built 1910

1,364 Unfinished Sq. Ft. 740

0 Residential Units 1

0 Basement Grade Below Grade
Full Construction Type Brick

1.75

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“Current Year (2018-19) |. Next Year (2019-20). Change
Market Value $477,000 $485,000 +$8,000
Assessment Percentage 6% 6% we
Assessed Value $12,031 $12,182 +$151
Effective Market Value ve $203,033 --
Exemption Value $1,460 $1,460 +$0
Taxabie Value $10,571 $10,722 4$ 151

 

 

 

 

HOMEOWNER TAX EXEMPTIONS

New York City offers tax breaks known as exemptions to
seniors, veterans, clergy members, people with disabilities, and
others. in addition to reducing your taxes, many exemplions can
keep you out of the lien sale. See the enclosed sheet for more
information about the lien sale.

The deadline to apply for homeowner exemptions is March 15,
2019. Fer more information, visit www.nyc.gov/nopv ar call 314,

New York State offers a STAR benefit that covers many
homeowners and an Enhanced STAR benefit for seniors. If you
applied with the state for the STAR or Enhanced STAR credit
after March 15, 2015, the credit will not appear on this notice.
Visit www.tax.ny.gov/star for more information.

COOP-CONDO TAX ABATEMENT

Owners of cooperative units and condominiums can receive an
abatement that will help them: save money on their property
taxes. Your unit must be in an eligible building and it must be
your primary residence,

Your managing agent or board of directors must apply on your
behalf and certify that the unit is your primary residence. The
deadline is February 15, 2019. Please contact your managing
agent or board of directors with any questions.

lf you need additional information, or if you do not have a

managing agent, contact the Department of Finance at
www.nyc.gov/contactcoopabat, or call 341.

Page 3
 

 

 

Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

HOW TO GET HELP

 

CONTACT THE DEPARTMENT OF FINANCE

if you have questions about any of the information in this notice, eanlact the New York Cily Department of Finance:

Online: www. hyc.gov/nopy
Phone: Dial 344. (Outside NYC or far relay service, call 212-639-9675.)
Mait: NYC Department of Finance
Correspondence Unit
1 Centre St, 22nd Fl
New York, NY 10007
In Person: Visit a DOF business center (locations af www.nyc.gov/nopv) or attend a Depariment of Finance

outreach event (details below),

 

 

DEPARTMENT OF FINANCE OUTREACH EVENTS

Receive one-on-one help with your notice of properly value. Call 311 or visit www.nyc.gov/nopv to confirm dates and
locations and find other events in your borough. Bring your NOPV to the event.

 

 

      

      

 

 

 

 

 

 

 

 

 

 

 

 

February 5 Bronx Borough President's Office February 13 | David N. Dinkins Municipal Building
Bronx 851 Grand Concourse, Rotunda Manhattan 1 Centre St, Mezzanine North
February 6 David N. Dinkins Municipal Building February 19 } Brooklyn Borough Hall

Manhattan 1 Centre St, Mezzanine North Brooklyn 209 Joralemon St

February 7 Brooklyn Borough Hall February 20) | Queens Borough Hall

Brooklyn 209 foralemon St Queens 120-55 Queens Blvd, Atrium
February 12 | Queens Borough Hall February 21 | Bronx Borough President's Office
Queens 120-55 Queens Blvd, Atrium Bronx 851 Grand Concourse, Rotunda
February 14 | Staten Island Borough Hall February 25 j Slaten island Borough Hall

Staten Island | 10 Richmond Terrace, Room 125 Staten Island } 10 Richmone Terrace, Room 125

 

 

 

 

 

 

 

 

 

OFFICE OF THE TAXPAYER ADVOCATE

If you have made a reasonable effort to resalve a tax issue with the Department of Finance but feel that you have not
received a satisfactory response, the Office of the Taxpayer Advocate can help. For assistance, visit
www.nyc.govitaxpayeradvocate and complete form DOF-911, “Request for Help from the Office of the Taxpayer
Advocate."

Email: DOFTaxpayerAdvocate@finance.nyc.gov
Call: 212-312-1800
Mail: NYC Office of the Taxpayer Advocate, 253 Broadway, 6th Floor, New York, NY 10007

 

 

 

 

 

if due to a disability you need an accommodation in order to apply for and receive a service or
participate in a program offered by the Department of Finance, please contact the Disability Service
Facilitator at www.nyc.gov/contactdofeeo or by calling 311.

Page 4
 

 

 

Case 1-Ly-44200-cec Doc 40 Filed LOU/0//Lly Entered LOjO/s/19 Leio0lO0Y

QUEENS COUNTY SUPREME COURT
FORECLOSURE AUCTION RULES

Foreclosure auctions resulting from judgments of foreclosure and saie or partition judgments are held at the Queens
County Supreme Courthouse located al 88-11 Sutphin Boulevard, Jamaica, NY, on the second floor in Courtroom
29 ai 10:00 AM on Fridays. These auctions apply to the sale of real property. They do not include the sale of co-
operative apartments.

Neither the Court nor County Clerk's Office provides lists of properties up for sale. The attorney for plaintiff, which
can be found by searching the County Clerk's minutes by index Number, can be contacted for information regarding
ihe scheduled sale date. Additionally, notices of all scheduled auctions are published in the legal section of local
newspapers at least 30 days in advance.

Representatives for the plaintiff shall fax case details to 718-298-1171 (see Auction Sheel under Forms al Home
page) io the Residential Foreclosure Parl one day before the scheduled auction,

The Terms of Sale, including any known encumbrances, must be posted outside of the courtroom no later than
9:30 AM of the day of sale.

The Referee and all interested parties must be present in the courtroom on the scheduled published date at
9:45 AM. The referee must submit a completed affidavit prior to the auction (see Referee Affirmation under Forms at
Home page).

Referees will only accept a certified bank check made payable to the Referee. All bidders must have proof of
identification and will be required to stand and state their name al the time the bid is made.

A succéssful bidder must have tn his/her possession at the time of the bid the full 10% of the sum bid, in certified
bank check to be made payable to the Referee.

A Foreclosure Action Surplus Monies Form (see Surplus Monies Form under Forms at Home page) must be
completed by the Referee conducting the sale, plaintiff's representative and the purchaser for all auctions resulting
ina potential surplus at the auction.

Within thirty days after completing the sale and executing the proper conveyance to the purchaser, the Referee
conducting the sale shail file with the clerk his/her report under oath of the disposition of the proceeds of the sale,
accompanied by the vouchers of the persons to wham payments were made (RPAPL 14355). If the Report of Sale is
not filed with the County Clerk's Office within 90 days of sale, contact the Fiduciary Clerk (Al Lowe) at 718-298-1103
to advise.

Bidders are cautioned that the failure to pay the full purchase price bid and appropriate closing costs at a closing to
be scheduled within thirty (30) days following the auction may result in the forfeiture of the 10% deposit.

if the successful bidder defaults in concluding the transaction at the purchase price, he/she may be liable for the
difference if the property is subsequently sold at auction for a sum which is inadequate to cover all items allowed in
the Final Order and Judgment.

It is the responsibility of the bidder to acquaint him/herself with the property, any encumbrances thereon, and the
Terms of Sale before placing a bid and to be certain that adequate funds are available to make good the bid. The
failure of the successful bidder to complete the transaction under the terms bid may result in the bidder’s preclusion
from bidding at auction for a period of sixty (60) days.

 

 
